Fourth Court of Appeals
                               San Antonio, Texas
                                       July 8, 2016

                                  No. 04-16-00078-CV

                                  CODY TEXAS, L.P.,
                                     Appellant

                                            v.

                             BPL EXPLORATION, LTD.,
                                     Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 8,665
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
    Appellee's unopposed second motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 1, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court